 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 1 of 9 PageID #: 654




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

MANHATTAN                                    :
TELECOMMUNICATIONS CORP. D/B/A               :
METROPOLITAN                                 :
TELECOMMUNICATIONS,                          :
A/K/A METTEL                                 :
                                             :
                  Plaintiff,                 :
                                             :
            v.                               :      C.A. 1:20-cv-00857-CFC
                                             :
GRANITE TELECOMMUNICATIONS,                  :
LLC,                                         :
                                             :
                  Defendant.                 :

         DEFENDANT’S MOTION FOR COSTS OF PREVIOUSLY
        DISMISSED ACTION PURSUANT TO FED. R. CIV. P. 41(D)

      Defendant Granite Telecommunications, LLC (“Granite”) hereby moves,

pursuant to Rule 41(d) of the Federal Rules of Civil Procedure, for an order (1)

awarding     Granite    its    costs   associated    with    Plaintiff   Manhattan

Telecommunications Corp., d/b/a Metropolitan Telecommunications, a/k/a

MetTel’s (“MetTel”) prior action against Granite involving the same claims, which

MetTel voluntarily dismissed on June 15, 2020, and (2) staying the proceedings

until MetTel has complied. In support of this motion, Granite states as follows:

      1.    On May 19, 2020, MetTel commenced an action against Granite in

the Delaware Chancery Court, seeking injunctive relief (preliminary and
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 2 of 9 PageID #: 655




permanent) and damages, Manhattan Telecommunications Corp. v. Granite

Telecommunications, LLC, C.A. No. 2020-0380-JRS (the “First Action”).

      2.    In the First Action, MetTel purported to state claims for defamation,

tortious interference with prospective economic advantage, tortious interference

with contract, trade libel, and violations of the Delaware Deceptive Trade Practices

Act, 6 Del. C. § 2532, based on allegedly false and misleading statements Granite

employees made to MetTel customers.

      3.    MetTel sought a temporary restraining order simultaneously with

filing the First Action, which the Court of Chancery (Slights, V.C.) denied after a

hearing on June 3, 2020.

      4.    Granite removed the First Action to this Court on June 9, 2020. See

Manhattan Telecommunications Corp. v. Granite Telecommunications, LLC, C.A.

1:20-cv-00775-CFC, D.I. 2.

      5.    MetTel voluntarily dismissed the First Action without explanation on

June 15, 2020.        See Manhattan Telecommunications Corp. v. Granite

Telecommunications, LLC, C.A. 1:20-cv-00775-CFC, D.I. 8.

      6.    That same day, MetTel commenced this action against Granite in the

Delaware Chancery Court, again seeking injunctive relief and damages.




                                         2
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 3 of 9 PageID #: 656




      7.     MetTel’s Complaint in this action purports to assert the exact same

five causes of action based on the same operative facts as the complaint in the First

Action.

      8.     There are only a few notable differences between the two complaints.

First, MetTel no longer seeks any preliminary injunctive relief, but only a

permanent injunction. Second, in an effort to defeat federal diversity jurisdiction,

MetTel alleged that, “[b]ased on information currently available to MetTel,” its

damages did not exceed $75,000. Third, MetTel now refers to a third customer

whom Granite allegedly contacted.

      9.     On June 26, 2020, Granite removed this action to this Court. See D.I.

2.

      10.    Rule 41(d) of the Federal Rules of Civil Procedure provides that “[i]f

a plaintiff who previously dismissed an action in any court files an action based on

or including the same claim against the same defendant, the court: (1) may order

the plaintiff to pay all or part of the costs of that previous action; and (2) may stay

the proceedings until the plaintiff has complied.”

      11.    The provisions of Rule 41(d) are intended to “deter forum shopping

and vexatious litigation.” Garza v. Citigroup Inc., 311 F.R.D. 111, 114 (D. Del.

2015) (quotation omitted), aff’d, 881 F.3d 277 (3d Cir. 2018); see also Anders v.




                                          3
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 4 of 9 PageID #: 657




FPA Corp., 164 F.R.D. 383, 387 (D.N.J. 1995) (“[T]he purpose of Rule 41(d) [is]

to protect the defendant from financing duplicitous and vexatious litigation.”).

       12.      “[N]othing in the language of Rule 41(d) . . . suggests that a defendant

must show ‘bad faith’ before a district court can order payment of costs incurred in

a voluntarily dismissed previous action. Instead, the court should simply assess

whether a plaintiff’s conduct satisfies the requirements of Rule 41(d), and whether

the circumstances of the case warrant an award of costs to prevent prejudice to the

defendant.” Garza, 311 F.R.D. at 115 (quotation and citations omitted, alteration

in original).

       13.      Rule 41(d) has three requirements: (1) the plaintiff’s previous action

was dismissed; (2) the plaintiff commenced a second action that is based upon or

includes the same claim against the same defendant; and (3) the defendant suffered

prejudice in the form of “needless expenditures,” i.e., costs incurred in the prior

action that will not be useful in the newly-filed litigation. See, e.g., Garza, 311

F.R.D. at 115-16; Siepel v. Bank of Am., N.A., 239 F.R.D. 558, 563 (E.D. Mo.

2006); Esquivel v. Arau, 913 F. Supp. 1382, 1388 (C.D. Cal. 1996). Each of these

requirements is met here.

       14.      As to the first and second requirements, MetTel’s current action is

based on the same claims as its dismissed prior action. MetTel purports to assert

the same five causes of action, based on the same alleged underlying conduct, and



                                            4
    Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 5 of 9 PageID #: 658




again seeks injunctive relief and damages. The handful of new allegations in the

Complaint in this action and the fact that MetTel is no longer seeking preliminary

injunctive relief are immaterial and do not render Rule 41(d) inapplicable. See

Garza, 311 F.R.D. at 115 (awarding costs where the factual allegations in the

second action were not “materially different” and the plaintiff sought “nearly

identical” relief).

        15.   As to the third requirement, MetTel’s conduct has forced Granite to

incur needless expenditures, including, among other things, the costs of (1) pro hac

vice admission of its lead counsel in both the Court of Chancery and in this Court,

(2) obtaining the transcript of the hearing on MetTel’s motion for a temporary

restraining order, and (3) removing the case to this Court.1 None of these expenses

will be useful in defending MetTel’s newly-filed action.

        16.   Furthermore, awarding Granite its costs pursuant to Rule 41(d) will

serve the important goals of deterring vexatious litigation and forum-shopping.

        17.   MetTel commenced the First Action and immediately sought a

temporary restraining order and expedited proceedings. On June 3, the Court of


1
        Should the Court grant this motion, Granite will submit a bill of costs with
        appropriate verification pursuant to 28 U.S.C. § 1924 within 14 days. See
        Garza v. Citigroup Inc., No. 1:15-cv-00537-SLR, D.I. 20 & D.I. 21 (D. Del.
        Nov. 20, 2015) (bill of costs and verification). Granite is not seeking
        attorneys’ fees. See Garza v. Citigroup Inc., 881 F.3d 277, 282-83 (3d Cir.
        2018)


                                          5
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 6 of 9 PageID #: 659




Chancery denied both requests from the bench because MetTel sought an

unprecedented prior restraint on Granite’s commercial speech and because MetTel

had not alleged any harm, let alone irreparable harm.

      18.   After dismissing the First Action and re-filing this action in the Court

of Chancery, MetTel chose to forgo any request for preliminary injunctive relief.

MetTel therefore concedes, in substance, that its request for a temporary

restraining order in the First Action was impermissible and vexatious.

      19.   As for forum-shopping, MetTel’s conduct was simply an improper

attempt to avoid this Court’s jurisdiction. After Granite removed the First Action

to this Court, MetTel did not seek remand or even try to argue that the amount in

controversy was insufficient to support diversity jurisdiction. Instead, MetTel

dismissed the First Action in favor of a new complaint in the Court of Chancery

and added a few new allegations purporting to limit the amount in controversy.

See Compl. ¶ 37. As discussed in Granite’s notice of removal in this action, these

new allegations did no such thing, and this Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332. See generally D.I. 2.

      20.   For all of these reasons, the Court should award Granite its costs of

the dismissed First Action.

      21.   Rule 41(d) also permits courts to stay proceedings until a party has

complied with an order to pay costs, and such requests are routinely granted. See,



                                         6
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 7 of 9 PageID #: 660




e.g., Garza, 311 F.R.D. at 117; Quality Data Sys., Inc. v. Fin. Bus. Equip.

Solutions, Inc., 2009 WL 1393352, at *2 (S.D. Fla. May 18, 2009); Cadle Co. v.

Beury, 242 F.R.D. 695, 700 (S.D. Ga. 2007); Katen v. Katen, 1998 WL 721092, at

*3 (E.D.N.C. Mar. 4, 1998).

      22.    Such a stay should be granted “unless there are special facts and

circumstances presented which show that it would be unjust and inequitable to

apply it.” World Athletic Sports Corp. v. Pahlavi, 267 F. Supp. 160, 164 (S.D.N.Y.

1966).

      23.    No such facts or circumstances are present here. Granite’s costs are

reasonable, and MetTel has not demonstrated any inability to pay. See Banga v.

First USA, N.A., 2010 WL 6184482, at *5 (N.D. Cal. Dec. 8, 2010) (“Courts have

recognized the ability to deny Rule 41(d) costs based on an inability to pay

them.”); see also Esquivel, 913 F. Supp. at 1391 n.14.

      WHEREFORE, Granite respectfully requests that the Court (1) grant

Granite’s motion for costs; (2) award Granite its costs of the First Action in an

amount to be determined based on a bill of costs with appropriate verification

pursuant to 28 U.S.C. § 1924, to be filed within 14 days of the date the Court acts

on this motion; and (3) stay this action until MetTel pays the award of costs.




                                          7
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 8 of 9 PageID #: 661




                                  MORRIS, NICHOLS, ARSHT
                                   & TUNNELL LLP

                                  /s/ R. Judson Scaggs Jr.
                                  R. Judson Scaggs Jr. (#2676)
                                  Barnaby Grzaslewicz (#6037)
                                  A. Gage Whirley (#6707)
OF COUNSEL:                       1201 N. Market Street
                                  Wilmington, DE 19801
T. Christopher Donnelly           (302) 658-9200
(admitted pro hac vice )            Counsel for Defendant
Joshua N. Ruby (admitted pro        Granite Telecommunications, LLC
hac vice)
DONNELLY, CONROY
  & GELHAAR, LLP
260 Franklin Street, Suite 1600
Boston, MA 02110
(617) 720-2880

July 17, 2020




                                       8
 Case 1:20-cv-00857-CFC Document 24 Filed 07/17/20 Page 9 of 9 PageID #: 662




                          CERTIFICATE OF SERVICE

      I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on July 17, 2020.



                                              /s/ Barnaby Grzaslewicz
                                              Barnaby Grzaslewicz (#6037)
